The opinion of the court teas delivered by


Mr. Justice JYott.

It is a general rule of law that a record can be given in in evidence only between the parties or privies to a suit. The present defendant was no party to the record offered in evidence, and he stands in no such relation to Phillips, as to be bound by a recovery against him. The land was transferred to the defendant by an act of the law, and not by an act of Phillips. The plaintiff stood by and saw it advertised, day after day, as the property of Phillips; he permitted it to be sold as such, at public auction, without interposing his claim or giving any notice that he had any.
I think therefore, that the defendant ought to have been permitted to go into his title, and to impeach the title of the plaintiff on the ground of fraud.
The motion therefore, must be granted.
Huger, Johnson, and Gantt, Justices concurred»